*141By the Court,
Hawley, J.:
At the January term, A. I). 1882, this cause was submitted, per stipulation, without oral argument, with leave to appellant to file a brief within twenty days.
On the twenty-fifth of February, 1882, another stipulation was filed, allowing appellant “ten days’ further time to file .and serve its brief.”
That time has long since expired. No extension of time has been asked for, and no brief has been filed. ,
Appellant having failed to prosecute its appeal, tbe judgment of tbe district court, upon the authority of Finlayson v. Montgomery, 14 Nev. 397, is affirmed.